 20DECISIONS OF NATIONALLABOR-RELATIONS BOARDConfidential employeesSecretary to office manager and assistant office managerSecretary to vice presidentSecretary to plant superintendentClerk-stenographer in personnel departmentGRINNELL BROTHERS 1andMICHIGAN JOINT BOARD, RETAIL;& DEPART-MENT STORE EMPLOYEES, AMALGAMATED CLOTHING WORKERS OFAMERICA,CIO,2PETITIONER.CaseNo.7-RC-1559.February 8,1952Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before Emil C. Farkas,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Murdock, andStyles].Upon the entire record in this case, the Board finds :1.The Employer is a Michigan. corporation with its principaloffices and places of business at Detroit, Michigan. It is engaged inthe retail sale of musical merchandise and household appliances. Italso owns and operates a piano factory located at Holly, Michigan.The Employer has approximately 25 stores within the State of Michi-gan, 1 store in Toledo, Ohio, and 1 in Windsor, Ontario.Only theFlint, Michigan, store is involved in this proceeding.During a recent12-month period, the Employer in all its operations purchased$5,500,000 to $6,000,000 worth of merchandise.Of this amount, inexcess of $1,000,000 worth of merchandise was received from outsidethe State of Michigan.During the same period, the Employer's salesamounted to between $9,500,000 and $10,000,000.Of this amount,the Employer shipped in excess of $100,000 worth of merchandise toits stores located outside the State of Michigan.The Employer contends that in deciding whether or not to assertjurisdiction in this matter the Board should not consider any opera-tions of the Employer except the Flint store.We do not agree withthis. contention.The policies of the Employer are formulated anddetermined for all the stores by its board of directors and its president.The manager of the Flint store has the responsibility of conductingthe store under the supervision of the president of the Employer andIAs amended at the hearing.2As amended at the hearing.98 NLRB No. 13. GRINNELL BROTHERS21to administer and carry out the policies of the Employer as to pur-chasing, advertising, labor relations, and other matters as they aredetermined for his store by the president and general manager.Gen-eral warehousing and purchasing facilities are maintained at Detroitfor all the stores.Upon the basis of the above facts and the record as a whole, wefind that, the Employer is engaged in commerce within the meaning ofthe National Labor Relations Act and that it will effectuate the pur-poses of the Act to assert jurisdiction in this case.32. The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties are in general agreement as to the composition of theunit.They differ as to the inclusion of Edna Reeves, the wife of themanager of the store. In view of her close relationship to manage-mnent, we will exclude her from the unit.4We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All employees at the Employer's Flint, Michigan, store, excludingthe manager and other supervisors as defined in the Act.5.The Petitioner alleges that certain employees in the unit have beenon strike and have been illegally refused reinstatement by the Em-ployer.It has filed charges relating to these employees in Case No. 7-CA-676, and has also filed a waiver of any right to raise such chargesas matter for objection to the results of any election which may be con-ducted in this case. The Petitioner contends that these employees areeligible to vote; the Employer disputes their eligibility.We will allowthe employees concerned, and their replacements, if any, to vote chal-lenged ballots.If their votes are determinative of the results of theelection, the resolution of their ballots will await the disposition ofthe related complaint case.Next of Direction of Election omitted from publication in thisvolume.]Utah Construction,95 NLRB 196 ;Federal Dairy Co., Inc.,91 NLRB 638 ; Dorn'sHouseof Miracles, Inc.,91 NLRB 632;Stanislaus Implement and Hardware Company, Ltd.,91NLRB 618;The Borden Company, Southern Division,91 NLRB 628.In support of its contention the Employer relies onN. L. R. B. v. Shawnee Milling Com-pany, d/b/a Pauls Valley Milling Company,184 F. 2d 57 (C. A. 10). We think this caseis distinguishable from the cited case on the basis of the functional Integration and thedegree of centralized control present here.But whatever the applicability of the citedcase,the Board, with clue respect for the opinion of the Court of Appeals for the TenthCircuit, is constrained to adhere to itsoriginalview until the Supreme Court of the UnitedStates has had an opportunity to pass on the question.4 Inyo Lumber Company,92 NLRB 1267;General Finance Corporation,88 NLRB 1031.998666-vol. 98-52-3